Title: From George Washington to Brigadier General William Maxwell, 7 February 1779
From: Washington, George
To: Maxwell, William

D. Sir
Head Quarters Middlebrook 7th Febry 1779.

I have to acknowlege your several favors of the 26th & 27 Ultimo with that of the 1st Instant.
Inclosed you have a copy of the arrangement of the New Jersey Regiments as made out by the committee of arrangement appointed by Congress—You will observe that all the officers, subordinate to a major have the respective dates of their commissions regularly ascertained—but that the dates of the superior officers are left open.
In case the relative rank of these officers cannot be amicably settled among themselves—it will be proper to have their claims discussed by a board of field officers, or such as are totally disinterested in the matter—As Colonel Martin has declined the service it may make the arrangement easier should it be found necessary to recur to the determination of a board of field or General officers.
You will be pleased to order a flag with the packet for Sir Henry Clinton &c. I am Sir &c.
